DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-17 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (US 2010/0156249) in view of Thostenson et al (US 2008/0173111) and Chung (US 2010/0045311).
Choi shows the system claimed including a sensor attached to an object (2), the sensor includes a plurality of nanowires (30) forming a network, a first electrical contact (10) and a second electrical contact (20) that are coupled to a first and a second portion of the network (30), a voltage that is applied to the sensor wherein when a stress is applied to the sensor which is illustrated by a change of the structural property or characteristic related to the stress in the structure of the object a resistance change or voltage drop occurs in the sensor which can be detected. Also see para [0006], [0038], [0047] and [0063]. But, Choi does not explicitly show a CNT network formed of a plurality of CNTs organized in a matrix and a detection system that detects a change in the structural property based on the resistance measurement as claimed. 
	 Thostenson shows it is known to provide a sensor having a carbon nanotube composite material having a CNT network  formed of a plurality of carbon nanotubes in a matrix material, and Thostenson further shows it is known to provide the sensor having a first electrical contact (106) and a second electrical contact (106) wherein a voltage source (108) is coupled to the first and second electrical contacts with a detection system (110) that detects and measures a resistance when the sensor is subjected to a strain or damage to the sensor. Also, see Figures 34A, 34B, 35, and 36C; and para [0143], [0150], [0151], and [0161]. 
	Chung also shows it is known that a carbon nanotube composite structure that exhibits an electrical resistance changes when subjected to strain or stress wherein a detector circuit/system, including a programmable system such as a computer system, is provided to detect a change in the structural property by measuring a change in the resistance. Also see para [0012], [0023] and [0025]. Chung also shows a current source or a voltage source that is coupled to the CNT composite structure. 
	In view of Thostenson and Chung, it would have been obvious to one of ordinary skill in the art to adapt Choi with the sensor having a CNT network having a plurality of CNTs organized in a matrix as an alternative known sensor element that serves to predictably detect a change in the structural and physical property of the object based on a change in the electrical resistance of the sensor which is measured by a resistance detection system as known in the art.    
	With respect to claims 14-16 and 19, Thostenson and Chung show the CNT composite material having a structured formed that allows its physical manipulation/change of the shape thereof wherein such manipulation/change is related to its structural health and an account of damage/deformation of the object as shown in Choi. 
	With respect to claim 17, Choi further shows it is known to provide a plurality of electrode pairs as shown in Figures 4 and 5 wherein the detection system is taught by Thostenson and Chung.
	With respect to claim 20, Thostenson, and Chung show the detection system that detects a resistance change of the CNT composite network due to deformation or a phase change of the sensor wherein Choi shows for a stress/force acting on the object that allows such change in the CNT composite network.
	With respect to claim 21, Choi further the sensor can be a piezoresistive sensor as the sensor includes a deformable piezo electrical material. Also see para [0008].
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi in view of Thostenson and Chung as applied to claims 13-17 and 19-21 above, and further in view of Morris Jr et al (US 6,512,444) and Jiang et al (US 2009/0268556).
Choi in view of Thostenson and Chung shows the system claimed including Chung showing a multiplex but does not explicitly show the multiplexer for combining measurements from a plurality of the electrode pairs.
Morris shows it is known to provide a multiplexer that takes measurements from a plurality of inputs such as sensing wires.
Jiang shows it is known to provide a heater having a plurality of electrode pairs as illustrated in Figure 11.
In view of Morris and Jiang, it would have been obvious to one of ordinary skill in the art to adapt Choi, as modified by Thostenson and Chung, with a multiplexer that is known to process a plurality of measurements or inputs wherein such inputs can be provided from a plurality of the electrode pairs so that each of sections defined by the electrode pairs can be processed by the multiplexer. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Choi, the applicant argues that Choi does not show a sensor but is directed to a piezoelectric device that generates electric energy. This argument is not deemed persuasive as Choi shows a sensor, as a touch sensor, that exhibits a change of resistance that is indicative of a stress/force acting on the sensor that is further illustrated by a structural change of the sensor as illustrated in Figure 3A. 
Regarding Chung, the applicant argues that there is no motivation to combine Choi and Chung since Choi is related to piezoelectric devices while Chung is directed to a piezoresistive device. This argument is not deemed persuasive since the sensor of Choi is also related to a sensor that exhibits a resistance change due to stress acted on the sensor. Thus, Choi and Chung are deemed to be in the same field of endeavor which includes a nanowire/nanotube structure that known used as a sensor. 
Also, it is noted that Thostenson is further applied for teaching a sensor having a CNT composite network which is known to also exhibit a resistance that is indicative of a deformation/stress acting on the sensor with a detection system that detects the resistance thereof. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761